Citation Nr: 9908192	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-05 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.   Entitlement to service connection for temporomandibular 
joint dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from April 1983 to April 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the RO 
in Indianapolis, Indiana, which denied service connection for 
temporomandibular joint dysfunction.  The veteran 
subsequently moved to Vermont and her claim folder was 
transferred to the RO in White River Junction, Vermont.  In a 
rating decision of November 1997, that RO denied the 
veteran's claim for service connection for PTSD.

In January 1999, the veteran appeared and gave testimony at a 
video conference conducted at the RO before the undersigned 
Board member who was located in Washington, D.C.  A 
transcript of this hearing is of record.  The case is before 
the Board for appellate consideration at this time.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim for service connection 
for PTSD has been obtained by the RO.  

2. The veteran did not engage in combat.  

3. There is no credible evidence of record that the claimed 
inservice stressor actually occurred.  

4. The diagnosis of PTSD is based on unsubstantiated reports 
of a stressor as provided by the veteran.  

5. There is no medical evidence of record which would 
demonstrate that the veteran's temporomandibular joint 
dysfunction, initially diagnosed more than two years after 
discharge from active duty, was related to service.


CONCLUSIONS OF LAW  

1. The veteran does not have PTSD that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1998).  

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
temporomandibular joint dysfunction.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I. Factual Basis  

On the veteran's October 1982 examination prior to service 
enlistment, she was evaluated as psychiatrically normal and 
her mouth was also evaluated as normal.  Review of the 
veteran's service medical records reveal no findings or 
complaints of any psychiatric disability, including PTSD.  
The service medical records also contain no complaints or 
findings indicative of any physical and/or sexual assault.  
During a March 1986 consultation for a tubal ligation, it was 
said that the veteran requested the procedure four years 
earlier but was denied.  She was reported to have said that 
she had infrequent intercourse and did not want continuous 
exposure to oral contraceptives.  

The service medical records also reveal frequent treatment 
for pain, fluid, and fullness in the ears, sinus congestion 
and sore throats with diagnoses which included otitis media, 
otitis external, allergic rhinitis, pharyngitis, upper 
respiratory infection, and Eustachian tube dysfunction.  
During an August 1986 ear, nose, and throat evaluation, the 
temporomandibular joints were found to be nontender.  There 
is an undated service record which shows that the veteran was 
seen with a complaint of stiffness in the face, ear pressure, 
difficulty chewing, and loss of equilibrium.  The assessments 
on that occasion were sensation of stiffness in the left 
cheek of unknown etiology, and Eustachian tube dysfunction.  
On an official service examination in July 1986 and on the 
veteran's April 1987 examination prior to service discharge, 
her mouth was evaluated as normal.  She did complain of 
severe tooth and gum trouble, which, on the later 
examination, was explained as tooth loss and a growth on the 
tongue.  The veteran was also evaluated as psychiatrically 
normal.  

When the veteran filed her initial claim for service 
connection in April 1987, she made no reference to either of 
the disabilities at issue.  Likewise the report of the VA 
examination in June 1987 contains no references to complaints 
or findings attributed to temporomandibular joint dysfunction 
or a psychiatric disability.

A November 1989 clinical record from a government medical 
facility indicates that the veteran was seen for complaints 
of "months" of pain in the left temporomandibular joint.  
Pain on palpation of the left temporomandibular joint was 
reported on clinical evaluation.  

In October 1992, the veteran received private treatment for 
complaints of difficulty chewing and ear pain of one week's 
duration.  The veteran said that she had pain when she closed 
her mouth and clicking on the right side of her face.  
Physical examination revealed clicking in the right 
temporomandibular joint.  The assessment was 
temporomandibular joint pain.  

Following her October 1992 claim for a dental disorder, the 
veteran was examined by VA in December 1992, at which time 
she reported symptoms of earache in service.  She stated that 
she had facial pain, difficulty chewing, and mouth stiffness, 
diagnosed as temporomandibular joint dysfunction.

During a private medical examination in October 1993, the 
veteran complained of bilateral jaw pain, especially with 
function.  She gave a long history of reciprocal clicking in 
both temporomandibular joints.  She had an episodic "open 
lock" in September 1992.  It was reported that there was no 
history of trauma.  It was also reported that the veteran was 
receiving counseling and psychotherapy for a multitude of 
personal problems and conditions.  On psychological or 
emotional status evaluation, the veteran was reported to have 
chronic pain or chronic contractible benign pain syndrome.  
At the conclusion of the examination, the differential 
diagnoses included cervical myalgia, psychophysiological 
malfunction, and reactive synovitis of the temporomandibular 
joint.  

After a VA abbreviated dental examination in December 1993, 
the diagnoses included temporomandibular joint pain 
dysfunction syndrome.  

VA clinical records reflect psychological counseling in 1996 
for anger, depression, anxiety, PTSD symptoms and lack of 
trust secondary to sexual abuse.  On the veteran's first 
counseling session in early September 1996, it was reported 
that the veteran PTSD symptoms were related to sexual assault 
while she was in the Peace Corps.  In the following session, 
the veteran complained of sleeping problems related to a past 
gang rape.  In her third counseling session in mid September 
1996, the veteran gave a history of physical abuse by her 
parents.  In the following session, she gave a history of 
abuse in shelters after leaving her family.  At that time she 
was said to have PTSD symptoms from multiple sources.  In 
late November 1996, the veteran told her counselor that she 
had not been truthful about a portion of her past.  She 
apparently said that she was seeing an attorney about sexual 
abuse via a "role playing exercise".  It was said that the 
veteran was very afraid of what the therapist would do.  In 
early December 1996, reference was again made to sexual abuse 
of the veteran by a therapist.  This was said to have gone on 
for 11 months.  

In April 1997, the veteran submitted a claim for service 
connection for PTSD.  At that time she also submitted 
statements in support of her claim.  She asserted that she 
was struck in the mouth by a naval officer after she told him 
that she would not withdraw an application for officer's 
candidate school.  She said that she was not allowed to go 
for treatment of this injury.  She also said that she went to 
a chaplain for counseling.  In the course of this counseling, 
she suffered further physical abuse and was also sexually 
abused by the chaplain.  The chaplain threatened her with 
arrest and imprisonment for lesbianism if she went to the 
authorities with a complaint about his behavior.  She said 
that she underwent sterilization during service because she 
did not wish to become pregnant with the chaplain's child.  

Of record is an April 1997 statement from the Command 
Chaplain of the naval air station to which the veteran had 
been assigned during her period of service and where the 
veteran's stressor incidents allegedly occurred.  The Command 
Chaplain said that the records of counseling for the 
pertinent period had been destroyed in a January 1996 fire.  
He also said that individual chaplains maintain their own 
records.  If the veteran remembered the name of the chaplain, 
the Chief of Chaplains Office in Washington, D.C., might be 
able to provide a current address.  Records could then be 
obtained from the individual chaplain, if he gave his 
consent. 

In a May 1997 statement the veteran said that the head 
chaplain at the naval air station, and another serviceman, 
witnessed the veteran's sexual abuse by a chaplain.  She did 
not remember the names of either individual.  

The current address of the chaplain accused by the veteran 
was subsequently obtained and, in a June 1997 letter, the RO 
requested him to provide copies of any records that he had of 
the veteran's counseling.  No response to this letter has 
been received.  

On VA psychiatric examination in July 1997, the examining 
physician noted that the veteran's claims file had been 
reviewed but her medical records were not available at the 
time of the examination.  He said that verification of the 
veteran's reported stressor was not available because the 
necessary records were apparently lost in a January 1996 
fire.  The veteran said that her stressors began when she was 
discouraged from applying for officers' candidate school 
because of racial discrimination by an officer.  This officer 
reportedly struck her in the mouth when she refused to 
withdraw her application.  In addition, she reported being 
sexually and physically assaulted by a naval chaplain to whom 
she had gone for counseling.  The veteran said the chaplain 
had sexual intercourse on one occasion but attempted 
intercourse several times.  The veteran reported intrusive 
and recurrent memories of sexual abuse and also reported 
possible flashbacks of these episodes.  She reported trying 
to avoid recollection of these episodes and avoided 
activities that reminded her of them.  She expressed feeling 
of detachment from people and said that she had no real 
friends.  She avoided getting close to people and also a 
restricted affect was noted, as were feelings of anger and 
defensiveness.  Sleeping difficulties were described as was 
anger and concentration difficulties.  She denied 
hypervigillance but did report an exaggerated startle 
response at night while sleeping.  After mental status 
evaluation, the diagnosis on Axis I was PTSD.  

In a statement received in January 1998, the veteran 
described the domestic life and family of the chaplain whom 
she accused of assault.  She also described some of his 
anatomical characteristics.  

Of record is a VA Report of Contact (VA Form 119), dated in 
January 1998, which related a conversation between a VA 
employee at the RO and the veteran.  The veteran was noted to 
say that the chaplain in question wrote the Peace Corps to 
prevent her from being hired after her service discharge.  
She said that the administrative records of this incident 
were not available because such were destroyed after 6 years.  
She also related the name of a service associate whom she was 
trying to contact since he might recall her talking about 
problems with her counseling by the chaplain in question.  

In an April 1998 letter from the RO, it was requested that 
the physician who conducted the July 1997 VA psychiatric 
examination be asked to specify which stressor incident was 
responsible for the PTSD which was diagnosed on that 
occasion.  In an April 1998 statement, the examining VA 
physician commented that he believed that the physical 
assault discussed by the veteran, as well as the reported 
forced and unwanted sexual activity, satisfied the criterion 
that there be actual or threatened harm to physical 
integrity.  He said that sexual and physical trauma were 
common causes of PTSD and he supported this diagnosis.  

During the January 1998 video hearing before the undersigned 
Board member, the veteran said that she received considerable 
treatment during service for ear problems but received no 
treatment for her temporomandibular joint symptoms while in 
the military.  She first received such treatment from a 
private physician after her service discharge.  This 
physician diagnosed the veteran's temporomandibular joint 
disorder but made no comment as to its cause.  The veteran 
thought that her ear and upper respiratory problems during 
service were actually due to her temporomandibular joint 
disorder, but were misdiagnosed by military doctors.  She 
also believed that her temporomandibular disability was 
aggravated by being struck in the mouth by a naval officer 
while she was stationed at a naval air station.  The veteran 
also described being racially harassed for seeking to go to 
officers' candidate school.  In addition, she reported being 
physically and sexually abused by a navy chaplain to whom she 
had gone for counseling while stationed at the naval air 
station.  She said that this situation persisted for the last 
two and a half years of her enlistment period.  She said that 
these episodes occurred twice a week and involved sexual 
relations.  She said that the chaplain told her that if she 
did not cooperate with him she would be sent to prison for 
being a lesbian.  She said that she therefore cooperated with 
the chaplain, and pretended to enjoy the activities.  

II. Service Connection for PTSD.  

Initially, the Board notes that the veteran's claim for 
service connection for PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, the Board finds 
that the veteran's claim is plausible.  We are also satisfied 
that all relevant facts have been developed to the extent 
possible and that no further assistance to the veteran is 
required to satisfy the VA's duty to assist the veteran in 
the development of this claim as mandated by 38 U.S.C.A. 
§ 5107(a).  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. § 1131.  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and 
service.  38 C.F.R. § 3.304(f).  If the claimed inservice 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded a combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  Id.  

If the veteran did not engage in combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
alleged stressor.  Instead, the record must contain service 
medical records or other independent credible evidence to 
corroborate the veteran's testimony as to alleged stressor.  
Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  Those 
service medical records which are available must support and 
not contradict the veteran's lay testimony concerning the 
non-combat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

Also, in Cohen v. Brown, 10 Vet. App. 128 (1997), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999 and hereinafter cited in this decision as the Court) 
cited the three elements required by 38 C.F.R. 3.304(f) to 
warrant a grant of service connection for PTSD: (1) a 
current, clear medical diagnosis, of PTSD: (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
stressor.  Cohen, at 138.  The Court has also held that, if 
the claimed stressor is not combat related, a veteran's lay 
testimony regarding inservice stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by "credible supporting evidence."  Id at 142.  
The Court also held that, in order to permit judicial review 
of a denial of service connection for PTSD by the Board, the 
Board must generally make specific findings of fact as to 
whether the veteran was engaged in combat with the enemy and, 
if so, whether the claimed stressors were related to such 
combat.  Id at 145.  

In this case, the veteran had peacetime service and 
involvement in combat is not alleged.  Instead the veteran 
asserts that she was exposed to stressors by being struck by 
a superior officer and by physical and sexual abuse on the 
part of a chaplain while she was undergoing counseling at a 
naval air station located in the United States.  
Consequently, the Board finds that the veteran did not engage 
in combat.  

Regarding the claimed stressors, the Board has carefully 
considered all the evidence of record.  The veteran reported 
stressors for PTSD while undergoing psychological counseling 
at a VA facility during late 1996.  She also gave a detailed 
description of her stressors in her April 1997 statements, a 
May 1997 statement, and during a July 1997 VA psychiatric 
examination.  The veteran gave further particulars regarding 
her stressors in a January 1998 statement, a contact with a 
VA employee during that same month, and during her January 
1999 video conference before the undersigned Board member.  

As the veteran was not engaged in combat, the Board must 
determine whether the claimed stressors are corroborated by 
"credible supporting evidence."  Cohen at 142.  The Board 
notes initially that the veteran has not been consistent in 
her various statements regarding her stressors and it is also 
noted that her current statements are not supported by her 
medical records.  For example, during her 1996 VA 
psychological counseling, the veteran was noted to display 
symptoms of PTSD and reported stressors which included a gang 
rape, physical abuse by her parents, abuse in a shelter after 
leaving home, and a sexual assault while in the Peace Corps.  
During this counseling it was also reported that veteran 
confessed to being less than truthful in her history.  She 
was then noted to report sexual abuse by a therapist.  These 
VA psychological counseling records contain no reference to 
any physical assault while in the service, and no reference 
was made in these records to any sexual and/or physical abuse 
during service, including any perpetrated by a chaplain.  
Assertions of abuse during service were not made until the 
veteran's April 1997 statements regarding her stressors which 
were submitted in connection with her claim for service 
connection for PTSD.  

It is also noted that the veteran's description of the 
alleged series of physical and sexual assaults during service 
is not corroborated by her service medical records and post 
service clinical records.  The Board notes, in this regard, 
that service records of a March 1986 medical consultation for 
a tubal ligation indicate that the veteran said at that time 
that she had infrequent sexual relations.  (It is noted that 
this medical entry would have been made during the two and a 
half-year period of the alleged series of sexual assaults).  
However, during her January 1999 hearing, the veteran related 
that the sexual abuse involved sexual relations and occurred 
twice a week.  She has also asserted that, during service, 
she was struck in the face by a superior officer.  This 
report is contradicted, however, by private clinical records 
of an October 1993 evaluation for complaints of jaw pain.  At 
that time it was reported that the veteran gave no history of 
trauma.  Furthermore, the veteran was examined by VA in June 
1987 and made no references whatsoever to any of the now 
alleged events, or symptoms she attributes thereto.  
Examination at that time was entirely negative for 
psychiatric illness.  

In assessing the credibility of the veteran's reported 
stressors, the Board also notes that there is no evidence, 
aside from the veteran's own assertions, that she was ever 
physically or sexually assaulted during military service.  
The record contains no police report indicating that such 
assaults occurred, and no reference to any physical or sexual 
assault is contained in her service medical records.  It is 
also significant that the veteran's first reports of PTSD 
stressors related to service were contained in statements 
received in April 1997, and coincided with her claim for 
service connection for PTSD.  None of the PTSD stressors 
noted prior to that time were related to her military 
service, and none of these earlier stressors have been 
mentioned since the veteran filed her claim for service 
connection for PTSD.  The Board notes that the veteran has a 
monetary interest in asserting a service-related stressor 
after filing her claim for service connection for PTSD.  

In summation, the Board finds that the veteran's claimed 
inservice stressors are not supported by any corroborating 
evidence.  Other evidence of record casts significant doubt 
upon the veteran's credibility in this regard.  Since the 
veteran cannot be classified as a combat veteran, and in the 
absence of credible corroborating evidence that the claimed 
inservice stressors actually occurred, service connection for 
PTSD is not warranted.  

As for the medical evidence of record which shows a diagnosis 
of PTSD, the Board reiterates that the PTSD symptoms noted 
during the VA psychological counseling in late 1996 make no 
reference to any stressors related to her military service.  
In regard to the PTSD diagnosis rendered after the VA 
psychiatric examination of July 1997, it is noted that the 
examining physician indicated that the veteran's reported 
stressors during service could not be corroborated.  When a 
medical opinion relies on the veteran's rendition of her own 
medical history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  Likewise, medical statements which accept a 
veteran's report as credible and relate PTSD to events 
experienced during service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

In reaching this decision, the Board has considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but the 
evidence is not of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the veteran's claim for service connection for PTSD.  

III. Service Connection for Temporomandibular Joint 
Dysfunction.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A.§ 1131.  Regulations also provide that service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d) 
(1998).  

The threshold question in regard to the issue of service 
connection for temporomandibular joint dysfunction is whether 
the veteran has met her burden of submitting evidence of a 
well-grounded (i.e. plausible) claim.  If not, the claim must 
fail and there is no duty to assist her in the development.  
38 U.S.C.A.§ 5107(a)(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran has not submitted a 
well-grounded claim for service connection for 
temporomandibular joint dysfunction.  

The Court has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he or she 
is not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In summation, according to a decision of the Court, a well-
grounded claim requires competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence) and a nexus between the inservice injury or 
disease and the current disability. (medical evidence), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The service medical records reveal frequent treatment for 
pain, fullness, and fluid in the ears, sinus congestion and 
sore throats but the there were no findings of any 
temporomandibular joint disorder or dysfunction during 
service.  The only reference made to the veteran's 
temporomandibular joints during service is contained in a 
report of an August 1986 ear, nose, and throat evaluation.  
At that time the temporomandibular joints were noted to be 
nontender.  It is true that the service medical records 
contain an undated clinical document in which it was noted 
that the veteran complained of stiffness in the cheek and 
chewing difficulties.  However, no finding of any 
temporomandibular joint pathology or abnormality was noted at 
that time.  The first reference to temporomandibular joint 
pathology was contained in a treatment record dated in late 
1989, more than two years subsequent to the veteran's service 
discharge.  Moreover, the record does not otherwise contain 
any competent medical evidence relating the veteran's 
currently diagnosed temporomandibular joint dysfunction to 
service.  

The veteran has asserted that her ear nose and throat 
pathology during service was due to her currently diagnosed 
temporomandibular joint dysfunction and that her symptoms 
were misdiagnosed during service.  However, the veteran as a 
layman (a person without medical expertise or training) is 
not qualified to render medical opinions.  Her assertions 
alone do not constitute competent medical evidence of 
causation and are not sufficient to render her claim for 
service connection for temporomandibular joint dysfunction 
well grounded.  See Espiritu, supra.  Furthermore, it is 
clear that, during service, the veteran was examined by a 
number of medical professionals who based their diagnoses on 
findings they recorded, in addition to the complaints offered 
by her.

Without competent medical evidence demonstrating that the 
veteran's currently diagnosed temporomandibular joint 
dysfunction was manifested during service, or that this 
disorder is otherwise related to her period of active duty, 
it is apparent that the veteran has failed to establish a 
well-grounded claim for service connection for 
temporomandibular joint dysfunction.  Accordingly, the 
veteran's claim for service connection for temporomandibular 
joint dysfunction must be denied as not well grounded.  

The veteran may file a claim supported by competent (medical) 
evidence demonstrating that her temporomandibular joint 
dysfunction is related to military service.  Further, the 
Board notes that the VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (1991) to advise a claimant of evidence needed to 
complete an application for a claim.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veteran Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  In this case, the veteran has been 
advised by the RO, in the statement of the case, and by the 
Board in this decision of the evidence necessary to make her 
claim well-grounded.


ORDER

Service connection for PTSD is denied.  

Service connection for temporomandibular joint dysfunction is 
denied, on the basis that the claim is not well-grounded.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

- 14 -


- 2 -


